Citation Nr: 0217654	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  02-06 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for right ankle 
disability.

2.  Entitlement to service connection for left ankle 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel



INTRODUCTION

The appellant had various periods of service with the Texas 
Army National Guard between May 1975 and November 1992.  

This case is before the Board of Veterans' Appeals on appeal 
from an August 2001 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in September 2001, a statement 
of the case was issued in April 2002, and a substantive 
appeal was received in May 2002. 


FINDINGS OF FACT

1.	Any current left ankle disability is not related to the 
appellant's National Guard service or any injury suffered 
during such service.

2.	Any current right ankle disability is not related to 
the appellant's National Guard service or any injury 
suffered during such service.


CONCLUSIONS OF LAW

1. Left ankle disability was not incurred in or aggravated 
by the appellant's military service.  38 U.S.C.A. 
§§ 101, 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.1(d), 3.6 (2002).

2. Right ankle disability was not incurred in or 
aggravated by the appellant's military service.  
38 U.S.C.A. §§ 101, 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.1(d), 3.6 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)) (2002).  The intended 
effect of the new regulation is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims folder, the Board finds the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  The February 2001 RO letter informs the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought and the types of 
evidence VA would assist her in obtaining.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and private medical records.  The Board finds that 
the record as it stands includes sufficient competent 
medical evidence to decide the claim and that an examination 
and etiology opinion are not necessary.  38 C.F.R. 
§ 3.159(c)(4) (2002).  Moreover, no additional pertinent 
evidence has been identified by the appellant as relevant to 
this issue.  In fact, in her February 2001 statement in 
support of case, the appellant specifically states that she 
has no more information to submit regarding her claim.

The Board has reviewed the facts of this case in light of 
the VCAA and the new VCAA regulations.  As discussed above, 
VA has made all reasonable efforts to assist the appellant 
in the development of the claim and has notified her of the 
information and evidence necessary to substantiate the 
claim.  Consequently, this issue need not be referred to the 
appellant or her representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the appellant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 
24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Analysis

The appellant in this case contends that service connection 
should be established for right and left ankle disability 
based on injuries she suffered in September 1975 during 
basic training.  She maintains that she wore soft casts for 
two weeks before she removed them herself.  

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "Active 
military, naval, or air service" includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, as well as any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).

However, that an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  

After reviewing the totality of the pertinent evidence, the 
Board finds that the preponderance of such evidence is 
against entitlement to service connection for left and right 
ankle disability.  The evidence of record includes 
statements from the appellant, service medical records and 
private medical records.  In a February 2001 statement in 
support of case, the appellant claims that her ankle 
injuries occurred in September 1975 while doing a physical 
fitness test as part of her basic training. 

Although the appellant claims that she injured her ankles in 
September 1975, the service medical records contain no 
reference to complaints of or treatment for injury to the 
ankles.  In fact, the appellant had a complete physical in 
February 1976, only five months after the alleged injury 
took place, and the medical record of the physical is devoid 
of any reference to ankle injury or residuals of injury to 
the ankles.  In fact, her feet and lower extremities were 
clinically evaluated as normal at that time.  This suggests 
that any injuries to the ankles were acute in nature and had 
resolved by the time of the February 1976 examination.  
Moreover, subsequent medical records associated with her 
National Guard service do not include any complaints or 
clinical findings of ankle disabilities.  

Based on the evidence the Board must conclude that there is 
no causal relationship between any current disabilities of 
the ankles and the appellant's military service.  An 
appellant's belief that he or she is entitled to some sort 
of benefit simply because he or she had an injury during 
service is mistaken, as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).  In the present case, the 
preponderance of the evidence is against a finding that any 
current ankle disabilities are related to the claimed 1975 
injuries.  Subsequent medical records do not show any 
continuity of symptomatology or otherwise suggest that any 
chronic disabilities of the ankles resulted from the claimed 
injuries.  


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

